DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 11/13/2021.  Currently claims 1-21 are pending and rejected below.



    PNG
    media_image1.png
    453
    444
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso et al. (WO 2013/101908 A1 or US 2013/0165772 A2) in view of Weymouth (GB 2503651 A)
Traverso discloses a microneedle device comprising a substrate and a plurality of microneedles projecting from the substrate, wherein in use, the microneedle device has three-dimensional movement (D2: paras [0048], [0051], [00144], fig 5). The device of Traverso can be coated with a therapeutic or cosmetic agent for oral delivery (Traverso: paras [0004]-[0006], [0076], [0079], [0091 ]-[0092]), is disposable (Traverso: para [0059]), comprises hydrogel, silicon, polymer, glass, ceramic or metal (para [0051]), and further comprises carbon nanotubes (paras [0048], [0051], [0068]). The beads may be around 0.1-1 mm in diameter (para [0049]) with needles of 1 -2 mm in length and of a conical or pyramidal configuration suitable for penetrating skin or tissue (paras [0013], [0061], [0067]-[0068]). The difference between the present invention and Traverso is that whilst Traverso suggests that the substrate may be spherical, it does not explicitly disclose such an embodiment. However, the skilled person reading Traverso would appreciate that a spherical configuration is an alternative design contemplated by the teaching of Weymouth. As such, this difference would appear to relate to an obvious design alternative that does not add anything of inventive significance, and therefore claims 1,2 and 4-14 are not inventive in view of Traverso in view of Weymouth.
Concerning the amended claim language of “wherein the microneedle device further comprises a therapeutic or cosmetic agent encapsulated into or co-formulated with the microneedle device…”, examiner is of the position that in the broadest reasaonable reading of the term “co-formulated” the prior art Traverso discloses a co-formulation with a therapeutic agent, see para [0073]-[0078].  Further examiner is of the position that the term “co-formulated” means The act of packaging more than one drug into one pill.  
Examiner has not found any special definition of the term in the applicant’s specification.  
Claims 15 and 16 define a capsule for oral administration comprising the microneedle device of the invention. Traverso (paras [00132]-[00133], [00144]-[00145]) discloses oral administration of the microneedle device as an enteric capsule, thereby rendering obvious these claims.
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traverso et al. (WO 2013/101908 A1 or US 2013/0165772 A2) in view of Weymouth (GB 2503651 A) in further view of Lim, S. H. et al. (Three-dimensional printing of a microneedle array on personalized curved surfaces for dual-pronged treatment of trigger finger. Biofabrication, 10 January 2017, Vol. 9, pages 1 -13 [Retrieved on 2018-05-11]).
Claims 17-21 define a method of forming the microneedle device of the invention. Traverso in view of Weymouth differs from claims 17 and 18 in 3D printing said microneedle device. Lim (whole document, in particular pg 4-5, fig 2) discloses a method of forming a microneedle device with 3D printing, by providing a 3D printed mould comprising a plurality of protrusions projecting from and the mould, casting the mould with a precursor solution and a photoinitiator, curing the solution to form the microneedle device. As such, in the absence of any surprising effects or technical difficulties, the person skilled in the art would arrive at the same invention as that of the present application based on the teaching disclosed in Traverso in view of Weymouth when read in combination with Lim without the exercise of inventive ingenuity. 
The additional features of claims 19-21 define the corresponding technical subject-matter of claims 3 and 4. 
Response to Arguments
Applicant's arguments filed 11/13/2021 have been fully considered but they are not persuasive. Applicant’s argue that the prior art fails to disclose the newly amended claim language.
As stated in the rejection above concerning the language of “wherein the microneedle device further comprises a therapeutic or cosmetic agent encapsulated into or co-formulated with the microneedle device…”, examiner is of the position that in the broadest reasaonable reading of the term “co-formulated” the prior art Traverso discloses a co-formulation with a therapeutic agent, see para [0073]-[0078].  Further examiner is of the position that the term “co-formulated” means The act of packaging more than one drug into one pill.  
Examiner has not found any special definition of the term in the applicant’s specification.  Examiner is maintaining the position that the prior art rejections are appropriate and further that Traverso teaches the “coformulated” specifically at para [0073].  It is recommended that applicant amend the claims to greater distinguish over the prior art of record and any obvious modifications thereof.  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PHILLIP A GRAY/Primary Examiner, Art Unit 3783